Citation Nr: 0906675	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected chondromalacia of the right 
knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2001 to June 
2001 and from January 2003 to July 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, granted service 
connection for chondromalacia of the right knee and assigned 
an initial disability rating of 10 percent.  A temporary 
evaluation of 100 percent was assigned from February 2005 to 
April 2005, after which the rating returned to 10 percent.  
The Veteran appealed the rating, and in June 2008, the Board 
remanded the case for further development.  In November 2008, 
the RO continued the 10 percent rating for chondromalacia of 
the right knee and added separate ratings for painful scar of 
the right knee and impairment of the superficial branch of 
the sensory nerve, right thigh.  The case has now returned to 
the Board for appellate review.  

The Board notes that the Veteran has expressed no 
disagreement with the ratings for painful scar and nerve 
impairment awarded in June 2008.  Therefore, these matters 
are not currently on appeal.  

In a July 2008 statement, the Veteran referred to right hip 
pain as secondary to her service-connected knee problems.  
The issue of service connection for right hip pain, as 
secondary to the service-connected bilateral knee problems is 
referred to the RO for appropriate action.  

Evidence was forwarded to the Board from the RO in February 
2009, without having been considered by the RO.  The Board 
finds the evidence duplicative of that already of record and 
need not refer it to the RO for initial review.  38 C.F.R. 
§§ 19.37; 20.1304 (2008).


FINDING OF FACT

Throughout the rating period, the Veteran's right knee 
disability has not been manifested by limitation of extension 
to more than 5 degrees, or by limitation of flexion to less 
than 60 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for limitation of flexion of the right knee have not been 
met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5003, 5010, 5260 -5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that her claim was awarded with an 
effective date of July 10, 2004, the first day following her 
separation from service, and a 10 percent rating was 
assigned.  She was provided notice how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating.  Although she was not provided 
pre-adjudicatory notice that she would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, the effective date assigned was the earliest 
permitted by law.  38 U.S.C.A. § 5110(b)(1).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
claims, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891. 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Increased Ratings

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  An 
appeal from the initial assignment of a disability rating, as 
in this case, requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


Factual Background

The evidence shows that the Veteran injured her right knee in 
service while carrying boxes upstairs.  She underwent 
surgeries in February 2004 and February 2005.  Service 
connection was awarded in March 2005, and an initial 
evaluation of 10 percent was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5010 - 5024.  The Veteran 
contends that her symptoms warrant a higher rating.  
Specifically, she reports that her condition causes severe 
pain and limits her ability to stand, walk, and lift objects 
at work.  

The Veteran underwent a VA examination of her knee in August 
2004.  She reported that she had pain on a daily basis that 
increased with cold weather.  She had swelling and morning 
stiffness and was unable to sit for long periods of time.  
She denied locking but reported collapsing in her right knee.  
She had used a patellar stabilizer brace in the past but it 
was not helpful.  She reported frequent flare ups which 
resulted in additional loss of motion, limping, and 
incoordination.  She also had numbness in the right lateral 
knee.  She reported that her symptoms did not cause her to 
miss work, but she had increased pain at the end of the day.  

On examination, a 21 centimeter scar was visible over the 
lateral aspect of the right knee.  There was mild effusion, 
tenderness, diminished sensation, and pain with movement.  
Her range of motion was 0 to 95 degrees limited by pain.  
There was no lateral collateral, medial lateral, or cruciate 
ligament laxity.  The examiner diagnosed chondromalacia of 
the patella status post multiple arthroscopic debridements, 
with post operative numbness and x-ray evidence of patello-
femoral degenerative disease.  The examiner stated that 
during flare ups, there would probably be 5 to 15 degrees 
additional loss of motion, as well as moderate incoordination 
in gain and diminished ambulatory endurance.  He further 
opined that the Veteran would not perform well in occupations 
requiring long periods of standing, walking, running or 
jumping.  

The claims folder contains private treatment records dated 
between October 2004 and March 2005, which show that the 
Veteran continued to experience pain, loss of flexibility, 
and loss of motion in her right knee since having muscle 
reattachment surgery in February 2004.  A November 2004 
treatment note indicates that her range of motion was 0 to 
just beyond 90 degrees, with severe pain beyond 90 degrees.  
The examiner stated that the Veteran is unable to perform the 
physical requirements of an emergency medical technician 
(EMT), the job for which she was trained.  The examiner noted 
that an October 2004 MRI showed mild effusion and narrowing 
of the patellofemoral compartment on the medial side.  He 
diagnosed osteoarthritis of the patellofemoral compartment.  
During a February 2005 examination, the Veteran was observed 
to have obvious lumps around the front of her knee.  There 
was no grinding or crepitus, and flexion had improved to some 
unspecified extent beyond 90 degrees.  There was peripatellar 
pain and tenderness, but there was no instability or fluid in 
the joint.  The examiner confirmed the diagnosis of 
osteoarthritis and recommended removal of the knots as well 
as a patellectomy, and the Veteran underwent a patellectomy 
in February 2005.  

Pursuant to the Board's remand instructions, the Veteran 
underwent a VA examination of her knee in August 2008.  She 
reported a painful scar and numbness and burning pain in the 
anterior aspect of her quadriceps which only improved with 
heat applications.  The Veteran stated that she was unable to 
kneel and had problems going up and down stairs, although she 
did not use any assistive device.  She described swelling and 
severe pain in her entire knee which increased with lifting, 
carrying, bending, twisting, or walking more than 5 feet.  
There was no locking or giving way.  On examination, there 
was obvious enlargement of the right knee with swelling, and 
there was severe tenderness to the entire knee.  The examiner 
noted that skin sensation was decreased and was absent 
completely in the lateral aspect of the knee.  The medial and 
lateral joint lines were extremely tender, and the Veteran 
was unable to be palpated directly over the scar due to 
tenderness. Her range of motion was 0 to 118 degrees actively 
and passively with three repetitions, and she had pain at 85 
degrees.  She was able to lock and lift her leg only once, 
after which she became fatigued.  The examiner stated that 
there was a dramatic loss of strength and the Veteran could 
not overcome resistance greater than 5 to 10 pounds.  She had 
no gross instabilities and McMurray's and Lachlan's tests 
were negative.  There was no medial or lateral instability.  
The examiner stated that the Veteran's neurologic symptoms 
were severe and included loss of sensation in the lateral 
superficial nerve.  He also stated that she had severe pain 
and swelling with all movements.  The examiner concluded that 
the Veteran would experience an additional loss of 45 to 50 
degrees of range of motion, strength, coordination, and 
fatigability with repetitive movement and flare ups.  

A December 2008 treatment record shows that the Veteran 
continued to complain of pain that was not relieved with 
exercise or medication.  She reported that she had changed 
jobs so that she did not have to stand on her feet as much.  
On examination, there was exquisite tenderness to palpation 
of the entire knee.  There was no redness, warmth, and her 
range of motion was from 0 to 120 degrees.  There was no 
varus or valgus laxity, and sensation was intact from sharp 
to dull.  Although this is a new document which relates to 
the Veteran's knee disability, it repeats the findings of 
other medical evidence already of record and does not show 
any change in the Veteran's symptoms or diagnoses.  It is 
therefore considered duplicative evidence and need not be 
evaluated by the RO before the appeal is adjudicated.  

After carefully considering the relevant evidence, the Board 
finds that the Veteran's right knee disability does not 
warrant a rating in excess of the currently assigned 10 
percent at any time during the appeal period.  

The Veteran's right knee disability, which includes a 
diagnosis of osteoarthritis, is rated under 38 C.F.R. 
§ 4.71a, DC 5010, arthritis due to trauma.  Under this DC, 
arthritis that is substantiated by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When the limitation of motion of the affected joint or joints 
is noncompensable under the appropriate DC, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5010.  

Limitation of motion of the leg is rated under DC 5260 
(limitation of flexion of the leg) or 5261 (limitation of 
extension of the leg).  Under DC 5260, an evaluation of 10 
percent is warranted where knee flexion is limited to 45 
degrees, 20 percent where it is limited to 30 degrees, and 30 
percent where it is limited to 15 degrees.  A noncompensable 
rating is assigned where there is flexion to 60 degrees or 
more.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, an 
evaluation of 10 percent is warranted where knee extension is 
limited to 10 degrees, 20 percent where it is limited to 15 
degrees, and 30 percent where it is limited to 20 degrees.  A 
noncompensable rating is assigned where leg extension is 
limited to 5 degrees or less.  38 C.F.R § 4.71a, DC 5261.  As 
the foregoing evidence shows, the Veteran has consistently 
demonstrated extension in her right knee to zero degrees, and 
flexion has never been measured as less than 90 degrees.  
Because the limitation of motion is noncompensable, the 
Veteran's right knee disability warrants no more than a 10 
percent rating for arthritis due to trauma of a single joint.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board has considered whether the Veteran may experience 
any additional functional loss due to pain, lack of 
endurance, or incoordination.  In August 2004, when the 
Veteran's range of motion in her knee was from 0 to 95 
degrees, the examiner predicted an additional loss of 5 to 15 
degrees with repetitive motion or flare ups.  An additional 
loss of 15 degrees would produce a range of motion of 0 to 80 
degrees, which exceeds the standard for a minimum compensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In 
August 2008, the Veteran's range of motion in her knee was 
from 0 to 118 degrees, and the examiner predicted an 
additional loss of up to 50 degrees during flare ups.  Even 
with an additional loss of 50 degrees, the Veteran's range of 
motion in the right knee would no meet the criteria for a 
compensable rating.  Id.  Hence, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, have been considered, but 
provide no basis for assignment of any higher rating based on 
limited motion for the right knee. 

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
There is no evidence of ankylosis, dislocated semilunar 
cartilage, malunion or nonunion of the tibia and fibula, or 
genu recurvatum; therefore, it is not appropriate to rate the 
Veteran's disability under any of the other DCs specific to 
disabilities of the knee.  

The Board acknowledges the Veteran's contention that her knee 
pain has impaired her ability to work, and her private 
physician noted that she is unable to do the work of an EMT 
for which she was trained because of her knee disability.  
Recent evidence indicates that she has taken a new position 
in the hospital in which she works so that she will not have 
to stand as much.  Thus, the Board finds that question of 
whether the Veteran is entitled to an extraschedular rating 
is raised by the record.  Barringer v. Peake, 22 Vet. App. 
242 (2008).  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

In this instance, the Veteran contends that her occupational 
activities are limited by severe pain associated with her 
knee disability.  The record does not establish that the 
rating criteria are inadequate for rating any of her 
disability.  The competent medical evidence of record shows 
that that aspect of the Veteran's right knee disability which 
is on appeal is primarily manifested by pain, tenderness and 
limitation of motion.  The applicable diagnostic codes used 
to rate her disability provide for ratings based on 
limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disability has been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. 

In conclusion, the Veteran's right knee disability does not 
approach the level required for a disability evaluation in 
excess of the currently assigned 10 percent for any period of 
time since the claim was filed.  Fenderson, 12 Vet. App. at 
126.. Accordingly, the claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the right knee is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


